Case 1:21-cr-00312-JEB Document 22-1 Filed 04/30/21 Page 1 of 8




               Exhibit A
          Case 1:21-cr-00312-JEB Document 22-1 Filed 04/30/21 Page 2 of 8



From: Jd [mailto:jdporcelli@gmail.com]
Sent: Friday, April 30, 2021 2:53 PM
To: Albert Watkins <al@kwklaw.net>
Subject: Brad Bennett

Good afternoon, Mr. Watkins.

First off, thank you for all your help with Brad.

Second, the intent of this email is to hopefully convey to the right people the character of Brad Bennett.

I’ve known of Brad for almost a decade. We are both affiliated with the same leadership development
group based in NC. We have been friends for the past couple years and I can vouch for the fact that he is
1) one of the kindest, most selfless and generous, God-loving men I’ve ever known. And 2) as long as I’ve
known of him, he has lived in the Charlotte area.
He has literally THOUSANDS of people that can vouch for all of the above.

Brad has a stellar reputation with all his peers and mentors. He himself is a tremendous leader and
stands for truth, love and giving to help people in any way he can. He is by far one of the funniest and
laid back people I know, and is always quick with a joke to make someone laugh. I have NEVER heard a
negative sentence come out of his mouth about anyone. He is positive, uplifting and kind to everyone he
meets.

Please advise if you need more information and if I can be doing anything else for him.

Thank you.

JD Porcelli

Sent from my iPhone
         Case 1:21-cr-00312-JEB Document 22-1 Filed 04/30/21 Page 3 of 8



From: Marty Collins [mailto:marcolinc@gmail.com]
Sent: Friday, April 30, 2021 3:17 PM
To: Albert Watkins <al@kwklaw.net>
Subject: Letter for Brad



If we had more time I know we could get many many more.



Thank you



Marty Collins

ATTACHED LETTER
         Case 1:21-cr-00312-JEB Document 22-1 Filed 04/30/21 Page 4 of 8



From: Ashley Collins [mailto:ashleyjaycollins@gmail.com]
Sent: Friday, April 30, 2021 3:21 PM
To: Albert Watkins <al@kwklaw.net>
Subject: Brad Bennett - reference letter



Character Reference Letter attached.



4/30/21
To whom it may concern:
I have known Brad Bennett for 6 years.
He is a man of character, morals & great faith.
We met through business, but he became a friend of our family over
the years.
He has a big circle of friends here in the Huntersville, NC area.
Sincerely,
Ashley Collins
         Case 1:21-cr-00312-JEB Document 22-1 Filed 04/30/21 Page 5 of 8



-----Original Message-----
From: Patrick Byers [mailto:patrick.byers1@gmail.com]
Sent: Friday, April 30, 2021 3:31 PM
To: Albert Watkins <al@kwklaw.net>
Subject: Brad Bennett


ATTACHED LETTER




30th April 2021
To whom it may concern,
I have known Brad Bennett for about 6 years now since I moved to Charlotte
in 2015. Every encounter I had with him, I could tell he was a very caring
Christian with excellent character and morals.
Today, I would now consider Brad a true friend, whom I believe would surely
give the shirt off his back to help someone in need.
Sincerely,
Patrick Byers
          Case 1:21-cr-00312-JEB Document 22-1 Filed 04/30/21 Page 6 of 8



From: Ashlea Gallimore [mailto:gallimorea@hotmail.com]
Sent: Friday, April 30, 2021 3:25 PM
To: Albert Watkins <al@kwklaw.net>
Subject: Bradly Bennett



Please see the attached letter on Brad's behalf.



Thank you,



Ashlea Bullins


ATTACHED LETTER


To Whom It May Concern,



I have known Bradley Bennett my entire life. I am his sister. We grew up together in Trinity NC. We have
always remained close, even when he moved to Charlotte, NC in his early 20’s. The only time in his adult
life that he has not lived in Charlotte, NC is when he met a beautiful and sweet girl named Elizabeth
from Texas. He fell in love with her and decided to move to Texas last fall to see where their relationship
could lead. He struggled with the decision to move for months, but love can make you do some craxy
things and he didn’t feel it was fair to request her to move to NC. Sadly, the relationship did not last and
they broke up very amicably sometime in February 2021. He moved directly back to North Carolina and
back to the Charlotte area, Huntersville, NC specifically.

We do not get to see each other as much as we would like because we both live super busy lives. He has
built a life with his sports nutrition business, close friends, church family and mentors in Charlotte, NC.
Whereas, I have built a life near our hometown in High Point, NC. We keep in touch through calls and
texts as much as we can.

Brad is a good man. He is a devout Christian and is committed to spreading the word of Jesus to others.
Brad has always been very into living a healthy lifestyle. He has never used drugs or alcohol of any kind,
ever. He is a very clean eater and enjoys exercise.

I am available by phone call if you would like to hear more regarding Brad or his character.

Thank you for your time,

Ashlea Bullins

1-336-906-9302
         Case 1:21-cr-00312-JEB Document 22-1 Filed 04/30/21 Page 7 of 8



From: Matthew Davidson [mailto:mzdavidson117@gmail.com]
Sent: Friday, April 30, 2021 3:17 PM
To: Albert Watkins <al@kwklaw.net>
Subject: Friend of Brad Bennett



To whom this may concern,



Brad is a fine upstanding guy who cares deeply about people and his country. I've known Brad for a little
over 6 years now and can honestly say he is a man of compassion, character, and integrity. My time
around Brad has always been nothing short of enjoyable; whether it be business, leisure, or simply
catching up. He is certainly someone that has your back and many of his friends and colleagues would
say the same. Anybody that knows him personally will tell you that Brad loves on people every chance
he gets. He's always the first to make you laugh, yet the first to sit down and pray with you; this is just
simply who he is. Trust me, he adds far more value to this country when he is out and about making an
impact in the community as opposed to his current situation.



Thankyou for representing such a great guy during a very unfortunate time.



Best Regards with honor, courage and prayers



Zeth Davidson
           Case 1:21-cr-00312-JEB Document 22-1 Filed 04/30/21 Page 8 of 8



From: Toni Shuppe <tshuppe@gmail.com>
Date: April 30, 2021 at 3:41:50 PM CDT
To: Albert Watkins <al@kwklaw.net>
Subject: Brad Bennett



STATEMENT FOR BRAD BENNETT:



My name is Toni Shuppe. I live in Pittsburgh Pennsylvania. I have known Brad for close to 18 years. We
met through the Amway/LTD business. In all the years I have known him, Brad has been an amazing,
upstanding citizen. He is a wonderful Christian man and wouldn't hurt a fly. I have never even seen him
get angry, let alone violent. He is a man of his word and has my utmost trust and respect. The charges
against him are completely false, and I recommend you release him immediately and drop all charges.



Regards,

Toni Shuppe
